DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 04/01/2022, with respect to rejections under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejections of claims 1-11 under 35 U.S.C. 101 have been withdrawn. 

Applicant's arguments filed 04/01/2022, regarding rejections under 35 U.S.C. 102/103 have been fully considered but they are not persuasive. 
Applicant argues that the applied art does not teach all features of 
“linearizing the open circuit potential using a plurality of knots” 
“determining, in real time and based on the estimated voltage of the battery, at least one of a state of charge of the battery, a state of health of the battery, a state of function of the battery, a power management of the battery, or a thermal management of the battery”, 
wherein ”the plurality of knots comprise unique values selected based on values established by the established by the plurality of measurements; selection of the plurality of knots allows minimization of an overall squared-approximation error; and the number of the plurality of knots is less than the number of the plurality of measurements”.

Regarding argument A, Lee does disclose “linearizing the open circuit potential using a plurality of knots”. The linearization in Lee uses measurements and interpolation to generate the linearized plot with OCV test data points (Lee [0023] In response to the measured open circuit voltage, the system may generate a battery open circuit voltage curve to provide information for predicting battery responses. For example, a battery terminal voltage at a given state of charge is a summation of an open circuit voltage and voltage changes caused by a battery current input profile. Other battery state variables, such as the state of charge and over potential, are computed using the measured open circuit voltage. And see (Lee [0059] FIG. 8A is a graph 801 illustrating an identified OCV curve 804 using a small number of OCV measurements 802 based on a linear interpolation. The graph 801 has ax-axis 806 representing SOC of the battery and a y-axis 808 representing OCV test data points. The battery management system may generate a graph 801 of an estimated OCV curve 804 based on a predefined number of data points 802 requested by the system.)

Regarding argument B, Lee discloses determining battery conditions in real time (Lee [0021] The battery parameter prediction method and/or strategy may assist in determining battery current limits and power capability in real-time (i.e., during operation). Many battery parameter estimation processes are affected by the fidelity of battery models and unpredicted environmental conditions or unexpected noises during battery operations. The vehicle battery measurement method/strategy may use a battery model to measure the battery pack in the vehicle to obtain several parameters during operation. Also see [0022] A vehicle battery measurement method may be implemented to eliminate the need for extensive offline testing. The vehicle battery measurement method may use the battery model (e.g., a black box model, an equivalent circuit model, an electrochemical model, etc.) to measure the battery pack in the vehicle to obtain an open circuit voltage during operation. The estimated battery parameters may include fluctuating trajectories which increase when the vehicle is in certain system modes including, charging mode, sustaining mode, or depleting (i.e., discharging) mode. These battery parameters tend to be sensitive to internal and external noises and environmental conditions when using the one or more battery models to estimate these parameters in real time.).

Regarding argument C, there is no clear difference between the OCV test points of Lee and the plurality of knots of the current application. There is a plurality of OCV test points with unique values selected based on values established by the plurality of measurements (Lee [0059] FIG. 8A is a graph 801 illustrating an identified OCV curve 804 using a small number of OCV measurements 802 based on a linear interpolation. The graph 801 has a x-axis 806 representing SOC of the battery and a y-axis 808 representing OCV test data points. The battery management system may generate a graph 801 of an estimated OCV curve 804 based on a predefined number of data points 802 requested by the system. Also note that the OCV points of Lee can be measured and/or estimated, so using estimated OCV points is analogous to the knots of the instant application;
Selection of the test points of Lee allows minimization of an overall squared-approximation error (Lee [0040] minimizing the error between estimated OCV points and measured OCV points as formulated; also see [0041-0042]); and
The plurality of knots is less than the number of the plurality of measurements (Lee [0059] For example, the system may request five, ten, fifteen, twenty, or fifty data points before generating the OCV curve 804. Note this is less than the actual number of measurements).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20160006275 A1), hereinafter "Lee".

Regarding Claim 1, Lee teaches a method for estimating a voltage of and managing a battery, the method comprising: 
providing a battery comprising a battery cell, wherein the battery cell comprises a positive electrode, a separator and a negative electrode (Lee [0022] The vehicle battery measurement method may use the battery model (e.g., a black box model, an equivalent circuit model, an electrochemical model, etc.) to measure the battery pack in the vehicle to obtain an open circuit voltage during operation and [0025] The battery model 202 may include one or more models including, but not limited to, an electrochemical model, an equivalent circuit model (e.g., a Randles Circuit Model), a black box model (e.g., an autoregressive model, a moving average model, an autoregressive moving average model, a neural network model), and/or a combination thereof.); 
taking a plurality of measurements of the battery (Lee [0024] The vehicle battery measurement method of on-board testing is done using one or more sensors, algorithms, and/or a combination thereof to measure the open circuit voltages at different battery state of charge points during vehicle operation.); 
providing an electrochemical model of the battery, wherein one parameter of the electrochemical model of the battery is an open circuit potential (Lee [0048] The initialized parameters in the one or more modules may be predetermined values or stored values at the last key- off event. Before enabling the algorithms at a key-on event, the para meters should be initialized. For example, the battery management method may initialize several variables including, but not limited to, the OCV data points, voltage limits, current limits, SOC range, and/or other battery related parameters; [0049] At 506, the system may measure and/or estimate the OCV at a SOC data point using several types of sensors and/or algorithms. Once the system has received an OCV at a SOC data point, the system may calculate the SOC change from the time step of previous OCV measurement to the current time at step 508.; also see Fig. 2 506 Measure (Estimate) OCV at SOCk); 
-linearizing the open circuit potential using a plurality of knots (Lee [0027] FIG. 3 is a graph 300 illustrating an example of an identified open circuit voltage curve 308 using multiple open circuit voltage points 306 with respect to a SOC and interpolating the open circuit voltage points. The graph has an x-axis 302 representing SOC of the battery and a y-axis 304 representing open circuit voltage (herein known as OCV). An interpolation method may include, but is not limited to, linear, polynomial, and/or spline; also see [0059] FIG. 8A is a graph 801 illustrating an identified OCV curve 804 using a small number of OCV measurements 802 based on a linear interpolation.); 
-estimating (Lee [0023] In response to the measured open circuit voltage, the system may generate a battery open circuit voltage curve to provide information for predicting battery responses. For example, a battery terminal voltage at a given state of charge is a summation of an open circuit voltage and voltage changes caused by a battery current input profile. Other battery state variables, such as the state of charge and over potential, are computed using the measured open circuit voltage.); and 
determining, in real time and based on the estimated voltage of the battery, at least one of a state of charge of the battery, a state of health of the battery, a state of function of the battery, a power management of the battery, or a thermal management of the battery (Lee [0021] The battery parameter prediction method and/or strategy may assist in determining battery current limits and power capability in real-time (i.e., during operation). Many battery parameter estimation processes are affected by the fidelity of battery models and unpredicted environmental conditions or unexpected noises during battery operations. The vehicle battery measurement method/strategy may use a battery model to measure the battery pack in the vehicle to obtain several parameters during operation. Also see [0022] A vehicle battery measurement method may be implemented to eliminate the need for extensive offline testing. The vehicle battery measurement method may use the battery model (e.g., a black box model, an equivalent circuit model, an electrochemical model, etc.) to measure the battery pack in the vehicle to obtain an open circuit voltage during operation. The estimated battery parameters may include fluctuating trajectories which increase when the vehicle is in certain system modes including, charging mode, sustaining mode, or depleting (i.e., discharging) mode. These battery parameters tend to be sensitive to internal and external noises and environmental conditions when using the one or more battery models to estimate these parameters in real time.), 
wherein: 
the plurality of knots comprise unique values selected based on values established by the plurality of measurements (see response to argument C above; Lee [0059] FIG. 8A is a graph 801 illustrating an identified OCV curve 804 using a small number of OCV measurements 802 based on a linear interpolation. The graph 801 has ax-axis 806 representing SOC of the battery and a y-axis 808 representing OCV test data points. The battery management system may generate a graph 801 of an estimated OCV curve 804 based on a predefined number of data points 802 requested by the system. For example, the system may request five, ten, fifteen, twenty, or fifty data points before generating the OCV curve 804. When the number of data is small, the linear interpolation cannot construct the OCV curve with sufficient accuracy; see Fig. 8A); 
selection of the plurality of knots allows minimization of an overall squared- approximation error (Lee [0040] minimizing the error between estimated OCV points and measured OCV points as formulated; also see [0041-0042]); and
the number of the plurality of knots is less than the number of the plurality of measurements (Lee [0059] For example, the system may request five, ten, fifteen, twenty, or fifty data points before generating the OCV curve 804. Note this is less than the actual number of measurements).

Regarding Claim 2, Lee further teaches wherein the open circuit potential is linearized piece-wise using the plurality of knots (Lee [0059] FIG. 8A is a graph 801 illustrating an identified OCV curve 804 using a small number of OCV measurements 802 based on a linear interpolation. The graph 801 has ax-axis 806 representing SOC of the battery and a y-axis 808 representing OCV test data points. The battery management system may generate a graph 801 of an estimated OCV curve 804 based on a predefined number of data points 802 requested by the system. For example, the system may request five, ten, fifteen, twenty, or fifty data points before generating the OCV curve 804. When the number of data is small, the linear interpolation cannot construct the OCV curve with sufficient accuracy; see Fig. 8A).

Regarding Claim 3, Lee further teaches wherein the number of the plurality of knots is four or five (Lee [0059] For example, the system may request five, ten, fifteen, twenty, or fifty data points before generating the OCV curve 804. Note this is less than the actual number of measurements).

Regarding Claim 4, Lee further teaches wherein the plurality of knots are placed on points based on the values established by the plurality of measurements such that as-the overall squared-approximation error is minimized (Lee [0040] minimizing the error between estimated OCV points and measured OCV points as formulated; also see [0041-0042]).

Regarding Claim 11, Lee further teaches a device for the method of claim 1 (Lee [0046] he method 500 of controlling the battery parameter prediction in the hybrid electric vehicle may be implemented through a computer algorithm, machine executable code, or software instructions programmed into a suitable programmable logic device(s) of the vehicle, such as the vehicle control module, the hybrid control module, a not her controller in communication with the vehicle computing system, or a combination thereof; also see 
[0015]), wherein the device is configured to perform a process comprising: 
providing the electrochemical model of the battery (Lee [0048] The initialized parameters in the one or more modules may be predetermined values or stored values at the last key- off event. Before enabling the algorithms at a key-on event, the para meters should be initialized. For example, the battery management method may initialize several variables including, but not limited to, the OCV data points, voltage limits, current limits, SOC range, and/or other battery related parameters; [0049] At 506, the system may measure and/or estimate the OCV at a SOC data point using several types of sensors and/or algorithms. Once the system has received an OCV at a SOC data point, the system may calculate the SOC change from the time step of previous OCV measurement to the current time at step 508.; also see Fig. 2 506 Measure (Estimate) OCV at SOCk); 
linearizing the open circuit potential; estimating the voltage of the battery (Lee [0027] FIG. 3 is a graph 300 illustrating an example of an identified open circuit voltage curve 308 using multiple open circuit voltage points 306 with respect to a SOC and interpolating the open circuit voltage points. The graph has an x-axis 302 representing SOC of the battery and a y-axis 304 representing open circuit voltage (herein known as OCV). An interpolation method may include, but is not limited to, linear, polynomial, and/or spline; also see [0059] FIG. 8A is a graph 801 illustrating an identified OCV curve 804 using a small number of OCV measurements 802 based on a linear interpolation.); and 
determining the at least one of the state of charge of the battery, the state of health of the battery, the state of function of the battery, the power management of the battery, or the thermal management of the battery (Lee [0021] The battery parameter prediction method and/or strategy may assist in determining battery current limits and power capability in real-time (i.e., during operation). Many battery parameter estimation processes are affected by the fidelity of battery models and unpredicted environmental conditions or unexpected noises during battery operations. The vehicle battery measurement method/strategy may use a battery model to measure the battery pack in the vehicle to obtain several parameters during operation. Also see [0022] A vehicle battery measurement method may be implemented to eliminate the need for extensive offline testing. The vehicle battery measurement method may use the battery model (e.g., a black box model, an equivalent circuit model, an electrochemical model, etc.) to measure the battery pack in the vehicle to obtain an open circuit voltage during operation. The estimated battery parameters may include fluctuating trajectories which increase when the vehicle is in certain system modes including, charging mode, sustaining mode, or depleting (i.e., discharging) mode. These battery parameters tend to be sensitive to internal and external noises and environmental conditions when using the one or more battery models to estimate these parameters in real time.).

Regarding Claim 12, Lee further teaches wherein one or more of the plurality of knots are not any of the plurality of measurements (Lee [0059] FIG. 8A is a graph 801 illustrating an identified OCV curve 804 using a small number of OCV measurements 802 based on a linear interpolation. The graph 801 has ax-axis 806 representing SOC of the battery and a y-axis 808 representing OCV test data points. The battery management system may generate a graph 801 of an estimated OCV curve 804 based on a predefined number of data points 802 requested by the system. For example, the system may request five, ten, fifteen, twenty, or fifty data points before generating the OCV curve 804. When the number of data is small, the linear interpolation cannot construct the OCV curve with sufficient accuracy; see Fig. 8A; Note the plurality of points are estimated through interpolation and therefore are different from the measurements).

Regarding Claim 13, Lee further teaches wherein: at least one of the plurality of knots is not any of the plurality of measurements (Lee [0059] FIG. 8A is a graph 801 illustrating an identified OCV curve 804 using a small number of OCV measurements 802 based on a linear interpolation. The graph 801 has ax-axis 806 representing SOC of the battery and a y-axis 808 representing OCV test data points. The battery management system may generate a graph 801 of an estimated OCV curve 804 based on a predefined number of data points 802 requested by the system. For example, the system may request five, ten, fifteen, twenty, or fifty data points before generating the OCV curve 804. When the number of data is small, the linear interpolation cannot construct the OCV curve with sufficient accuracy; see Fig. 8A; Note the plurality of points are estimated through interpolation and therefore are different from the measurements); and 
the at least one of the plurality of knots is placed on a point between two of the plurality of measurements (Lee [0059] FIG. 8A is a graph 801 illustrating an identified OCV curve 804 using a small number of OCV measurements 802 based on a linear interpolation. Note that the estimated points on the curve must be between at least 2 measurements).

Regarding Claim 14, Lee further teaches wherein: the plurality of knots comprise two adjacent knots; and the two adjacent knots do not represent two adjacent measurements of the plurality of measurements (Lee [0059] FIG. 8A is a graph 801 illustrating an identified OCV curve 804 using a small number of OCV measurements 802 based on a linear interpolation. See Figs. 3 and 6-8, and note that the interpolated OCV points cannot represent adjacent measurements by definition).

Regarding Claim 15, Lee further teaches the linearized open circuit potential comprises a plurality of linear segments (Lee Fig. 8 note the linear segments between OCV points); and 
each of the plurality of linear segments is between adjacent knots of the plurality of knots (Lee [0059] FIG. 8A is a graph 801 illustrating an identified OCV curve 804 using a small number of OCV measurements 802 based on a linear interpolation.).

Regarding Claim 16, Lee further teaches the plurality of measurements represent the plurality of measurements of a voltage of the battery (Lee Fig. 2 Output Voltage 206; also see [0028] The system may measure OCV data points 306 at different SOCs, when the battery is fully relaxed, i.e., in a steady state or in a resting period.); and 
the plurality of knots are in order (Lee Fig. 5 note that the value of k is iterated until the proper number of OCV points is obtained to generate the OCV curve; also see Figs. 6-8 and note that in order to estimate the OCV points and generate the curves, the OCV points must be in order to properly show generate the correct OCV estimation curve).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (as stated above).

Regarding Claim 5, Lee does not explicitly teach wherein the overall squared-approximation error is minimized using an optimization objective function.
However, Lee solves for overall squared-approximation error is minimized using an optimization objective function as an intermediate step, (Lee [0040] The parameters may be identified by solving an optimization problem with multiple constraints minimizing the error between estimated OCV points and measured OCV points as formulated.; see numerator of Equation 5)

    PNG
    media_image1.png
    73
    417
    media_image1.png
    Greyscale

wherein λi is the point of the knot i (Lee [0041] N is the number of OCV measurements.); 
U(SOC) is a uni-variate non-linear function of the open circuit potential (Lee [0041] SOCi is the battery state-of-charge at the ith OCV measurement); 
x ϵ [SOC0%,SOC100%] and SOC is the state of charge of the battery (Lee [0041] Equations 6c-6e; note that Eq. 6c is the open-circuit voltage at the ith measurement, with Eqs. 6e and 6f being the maximum and minimum open-circuit voltages.);
err is the overall squared-approximation error (Lee [0040] Numerator of Equation (5); note that one of ordinary skill would recognize Equation (5) as the average error and that multiplying by its denominator N provides total error); and 
ωi(SOC) is a piece-wise linear function of the knot I (Lee [0041] wherein                         
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            O
                                            C
                                        
                                    
                                
                                ^
                            
                             
                            (
                            
                                
                                    θ
                                
                                
                                    p
                                    ,
                                    i
                                
                            
                            ,
                            
                                
                                    θ
                                
                                
                                    n
                                    ,
                                    i
                                
                            
                            )
                        
                     is the estimated OCV at the ith measurement). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to recognize that integra I error equation of the application is the continuous sum of errors, while the numerator of equation 5 of Lee is a discrete sum of errors. Therefore, Lee necessarily calculates the overall squared approximation error as an intermediate step.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (as stated above) in view of Guo et al {Single-Particle Model for a Lithium-Ion Cell: Thermal Behavior, 2011J. Electrochem. Soc.158A122), hereinafter "Guo".

Regarding Claim 6, Lee is not relied upon to explicitly teach wherein the electrochemical model of the battery is based on a single particle model.
Guo teaches wherein the electrochemical model of the battery is based on a single particle model (Guo p. A122, Col. 2: para. 1 "In this work, the single-particle model is extended to include thermal effects by adding the energy balance equation to the SP model."). 
Lee teaches various battery models (Lee [0025] The battery model 202 may include one or more models including, but not limited to, an electrochemical model, an equivalent circuit model (e.g., a. Randles Circuit Model), a black box model (e.g., an autoregressive model, a moving average model, an autoregressive moving average model, a neural network model), and/or a combination thereof). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Lee to explicitly teach wherein the given electrochemical battery model is based on a single particle model, because the single particle improves computational run time of battery model analysis without compromising accuracy (Guo p. A122, Col. 1: para. 2) and teaching to specifically use a single-particle model would lead to a predictable solution.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (as stated above) in view of Speltino et al ("Comparison of reduced order lithium-ion battery models for control applications", DECISION AND CONTROL, 2009 HELD JOINTLY WITH THE 2009 28TH CHINESE CONTROL CONFERENCE. CDC/CCC 2009. PROCEEDINGS OF THE 48TH IEEE CONFERENCE ON, IEEE, PISCATAWAY, NJ, USA, 15 December 2009 {2009-12-15), pages 3276-3281, XP031620552, ISBN: 978-1-4244-3871-6, Section "11. Battery model formulation / A. Reduced order models"), hereinafter "Speltino".

Regarding Claim 7, Lee is not relied upon to teach wherein, in the electrochemical model of the battery, a Lithium concentration in an electrolyte ce is set as an average value.
Speltino teaches wherein, in the electrochemical model of the battery, a Lithium concentration in an electrolyte ce is set as an average value (Speltino p. 3277, Col. 2: A. Reduced Order Models, para. 1, by assuming an high concentration of electrolyte material in the solution, the electrolyte concentration ce can be considered constant and its average value can be used).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Lee in view of Speltino to teach wherein in the given electrochemical battery model the Lithium concentration in an electrolyte Ce is set as an average value, because if there is a high concentration of electrolyte material in the solution, the electrolyte concentration ce can be considered constant and its average value can be used (Speltino p. 3277, Col. 2: A. Reduced Order Models, para. 1).

Regarding Claim 8, Lee is not relied upon to explicitly teach wherein, in the electrochemical model of the battery, a solid particle distribution is set to be a single sphere whose surface area is scaled to that of a porous electrode.
Speltino teaches wherein, in the electrochemical model of the battery, a solid particle distribution is set to be a single sphere whose surface area is scaled to that of a porous electrode (Guo p. 3277, Col. 1: para. 1, "Due to their porous nature, the electrodes are represented as small spheres of active material along the electrode, with the chemical reactions occurring at the sphere surface [13].").
It would have been obvious to one of ordinary skill, prior to the effective filing date of the instant application, to modify Lee in view of Speltino to teach wherein in the given electrochemical battery model the solid particle distribution is set to be a single sphere whose surface area is scaled to that of the porous electrode, because spherical diffusion impedance achieves a steady state for infinite diffusion (see Speltino References [S] Jacobsen et al. Conclusions).

Regarding Claim 9, Lee is not relied upon to explicitly teach wherein, in the electrochemical model of the battery, a spatial dependence of Butler-Volmer equation is set as a constant.
Speltino teaches wherein, in the electrochemical model of the battery, a spatial dependence of Butler-Volmer equation is set as a constant (Speltino p. 3277, Col. 2: A. Reduced Order Models, para. 2, "In accordance with the mean solid concentration, the spatial dependence of the Butler-Volmer current is ignored and a constant value                 
                    
                        
                            
                                
                                    j
                                
                                -
                            
                             
                        
                        
                            L
                            i
                        
                    
                
             is considered which satisfies the spacial integral (for the anode or the cathode)").
It would have been obvious to one of ordinary skill, prior to the effective filing date of the instant application, to modify Lee in view of Speltino to teach wherein in the electrochemical battery model the spatial dependence of Butler-Volmer equation is set as a constant, because considering the Butler-Volmer current as a constant satisfies the special integral for the anode or cathode (Speltino p. 3277, Col. 2: A. Reduced Order Models, para. 2).

Regarding Claim 10, Lee is not relied upon to explicitly teach wherein the electrochemical model of the battery is based on a formula
                
                    V
                    
                        
                            t
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            η
                                        
                                        
                                            p
                                        
                                    
                                
                                -
                            
                            -
                            
                                
                                    
                                        
                                            η
                                        
                                        
                                            n
                                        
                                    
                                
                                -
                            
                        
                    
                    +
                    
                        
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        
                                            e
                                        
                                        
                                            p
                                        
                                    
                                
                                -
                            
                            -
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        
                                            e
                                        
                                        
                                            n
                                        
                                    
                                
                                -
                            
                             
                        
                    
                    +
                    [
                    
                        
                            U
                        
                        
                            p
                        
                    
                     
                    (
                    
                        
                            θ
                        
                        
                            p
                        
                    
                     
                    )
                     
                    -
                     
                    
                        
                            U
                        
                        
                            n
                        
                    
                     
                    (
                    
                        
                            θ
                        
                        
                            n
                        
                    
                    ]
                    -
                     
                    
                        
                            R
                        
                        
                            f
                        
                    
                    
                        
                            1
                        
                        
                            A
                        
                    
                
            
wherein                 
                    
                        
                            
                                
                                    η
                                
                                
                                    p
                                
                            
                        
                        -
                    
                    -
                    
                        
                            
                                
                                    η
                                
                                
                                    n
                                
                            
                        
                        -
                    
                
             is a difference between the positive electrode and the negative electrode over potentials;
                
                    
                        
                            
                                
                                    ϕ
                                
                                
                                    e
                                
                                
                                    p
                                
                            
                        
                        -
                    
                    -
                    
                        
                            
                                
                                    ϕ
                                
                                
                                    e
                                
                                
                                    n
                                
                            
                        
                        -
                    
                     
                
            is the difference between the positive and negative electrolyte potentials, 
                
                    [
                    
                        
                            U
                        
                        
                            p
                        
                    
                     
                    (
                    
                        
                            θ
                        
                        
                            p
                        
                    
                     
                    )
                     
                    -
                     
                    
                        
                            U
                        
                        
                            n
                        
                    
                     
                    (
                    
                        
                            θ
                        
                        
                            n
                        
                    
                    ]
                
             is the open circuit potential and 
                
                    
                        
                            R
                        
                        
                            f
                        
                    
                    
                        
                            1
                        
                        
                            A
                        
                    
                
             is the resistance multiplied by the current divided by the electrode plate area.
Speltino teaches wherein the electrochemical model of the battery is based on a formula
                
                    V
                    
                        
                            t
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            η
                                        
                                        
                                            p
                                        
                                    
                                
                                -
                            
                            -
                            
                                
                                    
                                        
                                            η
                                        
                                        
                                            n
                                        
                                    
                                
                                -
                            
                        
                    
                    +
                    
                        
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        
                                            e
                                        
                                        
                                            p
                                        
                                    
                                
                                -
                            
                            -
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        
                                            e
                                        
                                        
                                            n
                                        
                                    
                                
                                -
                            
                             
                        
                    
                    +
                    [
                    
                        
                            U
                        
                        
                            p
                        
                    
                     
                    (
                    
                        
                            θ
                        
                        
                            p
                        
                    
                     
                    )
                     
                    -
                     
                    
                        
                            U
                        
                        
                            n
                        
                    
                     
                    (
                    
                        
                            θ
                        
                        
                            n
                        
                    
                    ]
                    -
                     
                    
                        
                            R
                        
                        
                            f
                        
                    
                    
                        
                            1
                        
                        
                            A
                        
                    
                
            
wherein                 
                    
                        
                            
                                
                                    η
                                
                                
                                    p
                                
                            
                        
                        -
                    
                    -
                    
                        
                            
                                
                                    η
                                
                                
                                    n
                                
                            
                        
                        -
                    
                
             is a difference between the positive electrode and the negative electrode over potentials;
                
                    
                        
                            
                                
                                    ϕ
                                
                                
                                    e
                                
                                
                                    p
                                
                            
                        
                        -
                    
                    -
                    
                        
                            
                                
                                    ϕ
                                
                                
                                    e
                                
                                
                                    n
                                
                            
                        
                        -
                    
                     
                
            is the difference between the positive and negative electrolyte potentials, 
                
                    [
                    
                        
                            U
                        
                        
                            p
                        
                    
                     
                    (
                    
                        
                            θ
                        
                        
                            p
                        
                    
                     
                    )
                     
                    -
                     
                    
                        
                            U
                        
                        
                            n
                        
                    
                     
                    (
                    
                        
                            θ
                        
                        
                            n
                        
                    
                    ]
                
             is the open circuit potential and 
                
                    
                        
                            R
                        
                        
                            f
                        
                    
                    
                        
                            1
                        
                        
                            A
                        
                    
                
             is the resistance multiplied by the current divided by the electrode plate area (Speltino p. 
3278, equation (12)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Lee in view of Speltino to explicitly teach wherein the given electrochemical battery model is based on the formula                 
                    V
                    
                        
                            t
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            η
                                        
                                        
                                            p
                                        
                                    
                                
                                -
                            
                            -
                            
                                
                                    
                                        
                                            η
                                        
                                        
                                            n
                                        
                                    
                                
                                -
                            
                        
                    
                    +
                    
                        
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        
                                            e
                                        
                                        
                                            p
                                        
                                    
                                
                                -
                            
                            -
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        
                                            e
                                        
                                        
                                            n
                                        
                                    
                                
                                -
                            
                             
                        
                    
                    +
                    [
                    
                        
                            U
                        
                        
                            p
                        
                    
                     
                    (
                    
                        
                            θ
                        
                        
                            p
                        
                    
                     
                    )
                     
                    -
                     
                    
                        
                            U
                        
                        
                            n
                        
                    
                     
                    (
                    
                        
                            θ
                        
                        
                            n
                        
                    
                    ]
                    -
                     
                    
                        
                            R
                        
                        
                            f
                        
                    
                    
                        
                            1
                        
                        
                            A
                        
                    
                
            , and its parameters, because that formula is a way of representing battery voltage/potential using overpotential and average values at the anode and cathode (Speltino p. 3278, col. 1: lines 10-13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        06/08/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863